Case 1:18-cv-00681-RJL Document 194-9 Filed 05/06/20 Page 1 of 2




                  EXHIBIT 8
 M     AT&   x     I   0    DOC    x   I � Gma x I            0    DOC    x    I   0   job--   x   I   0    SKM     x   I   0    NoS    x     I   0   job-   x   I   0    SKM        I�  Gm• x
                                                                                                                                                                           Casex1:18-cv-00681-RJL     I   0
                                                                                                                                                                                                      EB•i 194-9
                                                                                                                                                                                                  Document x 1'?1   Gm,
                                                                                                                                                                                                                 Filed I  x
                                                                                                                                                                                                                       05/06/20    abo
                                                                                                                                                                                                                                Page    I
                                                                                                                                                                                                                                     2 of x
                                                                                                                                                                                                                                          2 II             I   0    Abe   x   I   0    PACl   x    I    qii    Mic,   x   I   II tw it!   x   I ._   l-ton   x     ti   Tim,   x    +                               X

                          i fir mcentral.westlaw .com/wb/TimeBil ling/#?selectedTab=expe nseentry                                                                                                                                                                                                                                                         *                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                    •


::z
•••
      Apps   'V
             1'1111,   file:///C:/Document ...     0    Sign in    & images.turbotax.int...            G    iGoogle         G   iGoogle       G     tv.mindshi ft.com -...      @-i The Children's Hos ...    TM Summar/ of the 20...         0   My Account - Offic...       M   https://m a il.g oogle.. ..      txJ Courier-Post: Archiv.. .      NI   WestlawNext - STA ...     ■   Economist subscrip ...      ))




                                             T ime Entry          Expense Entry          P r e -Bills       Payment & Invoices                    Trusts & Retaine r s         All Accounts


                                                                                                                                                                                                                                                                                                                                                                           Tota l
                                             Expense Entry
                                                                                                                                                                                                                                                                                                                                                              $1301.62

                                                 Quai nton, Eden          0
                                                 �    Apr 12-Apr 18, 2020                                    Go         [I      Today     >                                                                                                                                                                                   I [l I•I I +            Expense 1 •



                                                                                    *
                                                      Date        Client I Matter                                                                                                Extemal Narrative                                                                 Code                           Total (SJ           Non-Billable        Taxable            Details
                                                                                                                                                                                                                                                                                                                                                                                l
                                                    SAT            Bulowsky 438924P68, Edward                                                                                    Google Subpoena Invoice                                                       Expense Code
                                                                                                                                                                                                                                                                                                  225.00                                                                 X
                                                   APR18                                                                                                                                                                                                       OuantJty X Cos!                                                                                 �
                                                                   Rich

                                                      !;AT         Bulowsky 438924P68. Edward                                                                                    Faribanks subpoeana invoice                                                   Expe�se Lode
                                                                                                                                                                                                                                                                                                       60.00                                                             X
                                                     APR 18                                                                                                                                                                                                    auantily Cost                                                                                   �
                                                                   Rich

                                                    SAT            Bulowsky 438924P68, Edward                                                                                     AOL Subpoena i nvoice                                                        Expense Code
                                                                                                                                                                                                                                                                                                  135.00                                                                 X
                                                   APR 18                                                                                                                                                                                                      Quantity x Cost                                                                                 �
                                                                   Rich

                                                    SAT            Butowsky 438924P68, Edward                                                                                    Fairbanks subpoena invoice                                                    E>.pense Code
                                                                                                                                                                                                                                                                                                       90.00                                                             X
                                                   APR 18                                                                                                                                                                                                      Ou;;ftltty Cost                                                                                 �
                                                                   Rich

                                                    SAT            Butowsky 438924P68, Edward                                                                                    Third Ratner Subpoena Invo ice                                                Expense Code
                                                                                                                                                                                                                                                                                                  200.00                                                                 X
                                                   APR 18                                                                                                                                                                                                      Ouantrty Cost                                                                                   �
                                                                   Rich

                                                    SAT            Bulowsky 438924P68. Edward                                                                                    Skip trace investigation - Spartan Detective Agency                           E>oerse Cone
                                                                                                                                                                                                                                                                                                  106.62                                                                 X
                                                   APR 18                                                                                                                                                                                                      Ouant ,tt Cost                                                                                  �
                                                                   Rich

                                                      SAT          Bulowsky 438924P68, Edward                                                                                    Second Ratner subpoena invoice                                                Expense Code
                                                                                                                                                                                                                                                                                                  1 45.00                                                                X
                                                   APR 18                                                                                                                                                                                                      Ouanlrty Cost                                                                                   �
                                                                   Rich

                                                      SAT          Butowsky 438924P68, Edward                                                                                    Ratner Subpoena Invoice                                                       Expense Code
                                                                                                                                                                                                                                                                                                       90.00                                                             X
                                                   APR1 8                                                                                                                                                                                                      Quanbty Cost                                                                                    �
                                                                   Rich

                                                    FRI            Bulowsky 438924P68, Edward                                                                                     Payment to Google Legal Department                                           Expense Code
                                                                                                                                                                                                                                                                                                  125.00                                                                 X
                                                   APR 17                                                                                                                                                                                                      OuantJty X Cos!                                                                                 �
                                                                   Rich

                                                      FR           Bulowsky 438924P68. Edward                                                                                    Payment to Google Lega l Department                                           Expe�se Lode
                                                                                                                                                                                                                                                                                                  125.00                                                                 X
                                                   APR 17                                                                                                                                                                                                      auantily Cost                                                                                   �
                                                                   Rich




                                                                                                                                                                                                                            •
 0     DOC042020-0420.... pdf                         0      ATT Invoice.pd!                            0        DOC042020-0420.... pdf                      0       jo b-4466538-a ffid....pdf               0   SKMB T 601200421
                                                                                                                                                                                                                         _         ....pd f              0       No-Serve.pd!                                  0      job-4466538-affid....pdf                                                           Show all   X


         P     Type here to search                                                      0                   II      e                     -"
                                                                                                                                                                             a        le                  II
                                                                                                                                                                                                                                                                                                                                                                                                       8:49PM
                                                                                                                                                                                                                                                                                                                                                                                                       5/6/2020
